Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct groups and Species of the claimed invention:
Species I: claims 1-13, drawn to a method in a haptic application for creating acoustic fields by providing transducers having known relative positions and orientations, defining desired acoustic field(s), assigning a phase and a magnitude to drive transducers for creating desired acoustic field(s), classified in class/subclass G10K11/00, in a haptic application including class/subclass G06F2203/00,
Species II: claim 14-18, drawn to a method in a haptic application for determining positions of ultrasound transducers relative to a microphone by connecting the microphone to collect ultrasound emitted by the ultrasound transducers, emitting ultrasound to a field from the ultrasound transducers, classified in class/subclass H04R29/00.

If the Applicant elects species I above, one of the following Groups must be also elected:
Group A, claims 1-8, drawn to a method for creating acoustic fields in a haptic application and wherein a plurality of acoustic fields are created by a plurality of transducers and each of the acoustic fields is assigned a unique subset of transducers,

Group C, claim 13, drawn to a method for creating acoustic fields in a haptic application by using a set of virtual transducers formed by at least one reflector having defined location, shape, and orientation, and a phase and an amplitude of driving signal of the transducers are determined by the position and orientation of the set of the virtual transducers to produce the at least one acoustic field, 

The species I, II are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. More specifically, for example, species I having a utility of assigning a phase and an amplitude to the driving signals to create acoustic fields at the desired locations relative to transducers, while species II having a utility of a microphone to collect ultrasound signals emitted by ultrasound transducers and wherein the collected ultrasound signal contains encoded time information of emission time of the ultrasound signal from the ultrasound transducers and these species are not obvious variants of each other based on the current record,
The inventions defined by groups A, B, C in species I are also distinct, each from the other because the invention groups A, B, C are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in a unique subset of the plurality of transducers and assigning a phase and an amplitude to drive of the plurality of transducers to produce its assigned acoustic field, while subcombination group II has a separate utility that the created at least one acoustic field is as at least one virtual light source by which, shadow(s) are formed and shadow information is collected and used to modify the phase or the amplitude of the driving signal, while subcombination group III has a separate utility of at least one reflector and a location, a shape, and a orientation of the at least one reflector are determined, and according to the location and the orientation of the at least one reflector, defining virtual transducers with a position and a orientation, and the phase and the amplitude of the driving signals are assigned to the transducers based on the location and the orientation of the virtual transducers. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. And Applicant is also required under 35 U.S.C. 121 to elect a single disclosed group under species I above if the 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct in the disclosed haptic applications with cross fields in acoustic signal generation and measuring for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions above have acquired a separate status in the art in view of their different classifications;
(b) the inventions above have acquired a separate status in the art due to their recognized divergent subject matters;
(c) the inventions above require different fields of searches (for example, searching different classes/subclasses in cross of haptic application and acoustic field generation and measuring, etc.); 
(d) the prior arts applicable to one invention would not likely be applicable to another invention;
(e) the inventions defined by groups and species above are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

For species above, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday - Friday, 8:00am-5:00pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654